Citation Nr: 1145931	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  07-33 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from March 1982 to March 1988.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Los Angeles, California.  

In January 2010, the Veteran stated that his "service-connected disability" has worsened.  The Board is addressing the Veteran's claims for service connection, not his service connected knees.  However, this issue is referred to the RO for appropriate action, if needed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

With regard to his claim of service connection for tinnitus, the Veteran has indicated that it is his belief that he currently has tinnitus related to noise exposure in service.  The Board notes that the Veteran's military occupational specialty was an armored crewman while in service.  The Board further observes that the Veteran was awarded an expert badge with a hand grenade bar and a sharpshooter badge with a .45 pistol.  The Veteran's service personnel records also reveal that he served as a gunner at one point during his military career.  

In his November 2006 notice of disagreement, the Veteran indicated that he was a tanker and that during training exercises they had no ear protection.  In his October 2007 substantive appeal, the Veteran reported having ringing in his ears all the time.  

At the time of a March 2008 VA audiological consult, the Veteran complained of high pitched ringing tinnitus in both ears since serving in the Army for six years around tanks/armor.  The audiologist observed that civilian noise exposure included driving trucks for 12 years, working as an auto mechanic, using power tools, and shooting years ago.  Causes and types of tinnitus were discussed.  The audiologist did not render an opinion as to the etiology of the Veteran's tinnitus and its relationship, if any, to his period of service.  

As it relates to his claim of service connection for a right ankle disorder, the Board notes that the Veteran was seen on numerous occasions in service with regard to right ankle problems/injuries.  

At the time of a September 1987 medical board evaluation, the Veteran was noted to have had a history of Grade 2 right ankle sprain in November 1985, which was treated successfully with casting.  The Veteran was noted to still complain of some pain about the right ankle with prolonged marching and standing.  Following examination, a diagnosis of lateral ligament complex strain of the right ankle was rendered.  The medical board indicated that the Veteran had a lateral ligament complex strain of the right ankle with an origin date of 1985 that was incurred while in service, that did not exist prior to service, and that was permanently aggravated by service.  On his October 1988 service separation report of medical history, the Veteran checked the "yes" when asked if he had or if he had ever had foot trouble.  The Veteran was noted to have sprained his ankle in 1985.  

In his November 2006 notice of disagreement, the Veteran indicated that his right ankle was injured and treated while in service.  In his October 2007 substantive appeal, the Veteran reported that his right ankle sprained  easily and that he had been told that this was because of the original sprain in service.  VA treatment records associated with the claims folder reveal findings of right ankle pain.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  The Veteran has not been afforded VA examinations with regard to the claimed conditions.  Based upon the above, VA examinations are warranted.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of any current right ankle disorder.  All indicated tests and studies should be performed and all findings must be reported in detail.  The claims folder and a copy of this remand must be made available for review and the examiner should note such review on the report.

As to any current right ankle disorder, the examiner is to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current right ankle disorder, if found, is related to the Veteran's period of service.  The examiner should address the findings of ankle problems in service when rendering his/her opinion. 

Complete detailed rationale must be supplied with regard to all the above opinions. 

2.  The Veteran should be scheduled for a VA audiological examination to determine the nature and etiology of any current tinnitus.  All indicated tests and studies should be performed and all finding must be reported in detail.  The claims folder and a copy of this remand must be made available for review and the examiner should note such review on the report.

As to any current tinnitus, the examiner is to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current tinnitus, if found, is related to the Veteran's period of service, including noise exposure in service.  Complete detailed rationale must be supplied with regard to all the above opinions. 

3.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  38 C.F.R. § 4.2; Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After undertaking any other development deemed appropriate, the RO should readjudicate the remaining issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


